Citation Nr: 1724638	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for the residuals of a right knee injury (hereinafter "right knee condition").  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 and from September 1972 to November 1981, with additional service in the Army National Guard and the Air National Guard.  His awards include the Navy Unit Citation with two Meritorious Masts, Presidential Unit Citation, and the Rifle Expert Badge with one Star.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Atlanta, Georgia currently has jurisdiction over the appeal.

The Veteran originally requested a Board hearing in his May 2011 substantive appeal, but withdrew that request in November 2016.  No other hearing request remains pending.  

Finally, the Board notes that additional medical evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC).  In June 2017, the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) review of that evidence.  The Board has accepted this evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the probative evidence indicates that arthritis of the right knee was not shown in service or for many years thereafter and that the Veteran does not have a right knee condition which is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee condition have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in September 2009.  The case was last readjudicated in August 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained available Veteran's service treatment records (STRs) from the Veteran's service from July 1966 to September 1972, service personnel records, STRs from his periods of National Guard service, and relevant VA treatment records.  Private treatment records and lay statements are also on file.  

Regarding missing STRs from September 1972 to November 1981, in September 2009 the RO asked the Veteran to submit all STRs in his possession.  In October 2009 the RO requested the Veteran's complete STRs, and in November 2009 noted that all available STRs had been received.  In December 2009, the RO contacted the Veteran and requested that he provide copies of his STRs from this period; the Veteran replied that he did not have any records.  Also in December 2009, the RO requested STRs from this period from the Records Management Center (RMC).  In January 2010 the RMC replied that no further records could be located.  In March 2010, the RO issued a formal finding of unavailability for the missing STRs.  

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

However, in this case, the Veteran has not asserted that he injured his right knee during his active service, nor has he maintained that a current right knee disability is related to his active service.  To the contrary, the Veteran's sole contention in this appeal is that he is entitled to compensation for the residuals of a right knee injury which occurred, at the earliest, in 1990, following active service but prior to his entry into the National Guard.  See August 2009 claim.  The Veteran reported that surgery for that injury was performed at Paoli Hospital in 1992.  The RO requested records from Paoli Hospital, but in September 2009 a hospital representative certified that no records could be obtained.  

Given the Veteran's assertions, and that there is no competent and credible evidence even suggesting that arthritis of the right knee manifested during service or within a year of separation from service, or that a current right knee condition is related to service, the Board finds that further attempts to obtain additional STRs or records from the 1992 surgery would be futile.  In the same vein, a VA examination for this claim is not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  Finally, the Veteran does not contend and the evidence does not reflect that a right knee condition was aggravated by a period of National Guard service, and no further action concerning that matter is required.  Therefore, the duty to assist has been met.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

As previously noted, the Veteran maintains that he should be entitled to service connection because he injured his right knee after being released from active service in 1990, leading to surgery at Paoli Hospital in 1992.  The Veteran's mother explained that the Veteran had surgery on his right knee following service, and that the knee subsequently became arthritic.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R.    § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.                § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S.       §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

Concerning the first criterion for establishing service connection, a current disability, the Veteran reported knee swelling and stiffness during VA treatment in September 2014, and, as previously noted, the Veteran's mother reported that the Veteran's right knee is arthritic.  Such evidence is not sufficient to establish a current disability, as complaints of swelling and stiffness do not, alone, constitute a disability for which service connection may be granted, and the Veteran's mother has not been shown to have specialized training sufficient to diagnose arthritis of the knees, which requires medical expertise.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  However, even assuming, for the sake of argument, that the Veteran has a current right knee disability, there is no competent and credible evidence that right knee arthritis manifested during service or within the presumptive period, or that a right knee condition is otherwise related to service.  
Rather, the Veteran's STRs from his periods of active service do not contain any complaints, treatment, findings or diagnoses of a right knee condition, and the July 1969 separation examination noted that the Veteran's lower extremities and musculoskeletal system were normal.  

The first post-service complaint of knee issues comes from September 1992.  At that time he reported stiff and swollen knees and a grinding sensation.  He denied a history of trauma but averred to playing basketball twice per week.  An impression of tendonitis was rendered.  

The Veteran subsequently explained that he underwent right knee surgery at Paoli Hospital in 1992.  He first gave the account on a March 1995 report of medical history for National Guard service, stating that he underwent a right knee arthroscopy at Paoli Hospital in 1992 to repair a partial ligament tear; the report noted that he had no sequelae or restrictions related to the condition.  He provided a similar account on another National Guard medical history report in February 1998.  The reviewing clinician noted that his right knee was well healed and that he had no complications or sequelae.  In October 2010, the Veteran averred to a medical history of a right knee arthroscopy in the 1990s.

After review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right knee condition.

The evidence of record demonstrates that the Veteran was not shown to have right knee arthritis in service, or within one year following service.  Moreover, the Veteran did not have any right knee complaints or injuries during service, and a right knee diagnosis was not reported until over 10 years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable and competent evidence of a nexus between the current disability 
and service is necessary to substantiate the claim of entitlement to service connection.  However, there is no medical evidence of record that even suggests the Veteran's right knee condition is related to service.  To the contrary, the Veteran reported the onset of his knee pain in 1990, and, aside from filing his claim of entitlement to service connection and pursuing the instant appeal, the Veteran has not made any statements attributing a current right knee condition to service or alleging that he experienced a right knee condition during service.  

To the extent that the Veteran has offered an opinion as to the etiology of his right knee condition, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In summary, the preponderance of the probative evidence indicates that right knee arthritis was not shown in service or for many years thereafter, and that a current right knee condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee condition is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to appellate review of the hypertension claim.

The March 2014 VA hypertension examiner opined that the Veteran's hypertension was not aggravated by his service-connected diabetes because he does not have a diagnosis of diabetic nephropathy that would cause aggravation of the hypertension condition.  However, on a contemporaneous diabetes examination, the examiner opined that the Veteran's diabetes has permanently aggravated his hypertension.  Given these conflicting statements, the Board finds that an addendum opinion is required.

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his hypertension since August 2014.  After securing any necessary releases, the AOJ should request any relevant records that are not duplicative of those already contained in the claims filed.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from March 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After the above has been completed to the extent possible, return the claims file to the VA physician who conducted the March 2014 hypertension examination.  If that physician is not available, send the claims file to another clinician for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. It is at least as likely as not (50 percent probability or greater) that hypertension arose during service or is otherwise related to any incident of service?  Please explain why or why not.

b. If not directly related to service on the basis of question (a), is it at least as likely as not that hypertension was caused by a service-connected disability, to include the Veteran's service-connected diabetes?  Please explain why or why not.  

c. If not caused by a service-connected disability, is it at least as likely as not that the hypertension was worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the diabetes?  Please explain why or why not.

d. If the clinician finds that the hypertension was worsened beyond normal progression (aggravated) by a service-connected disability, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension that is attributed to the service-connected disability.
A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


